Exhibit 10.27

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made effective as of
September 30, 2009 (the “Effective Date”), by and between Evans Bank, N.A. (the
“Bank”), Evans Bancorp, Inc. (the “Company”), and Cynthia M. Rich (the
“Executive”). Any reference to the “Employer” shall mean both the Company and
the Bank.

WHEREAS, the Executive is currently employed as Senior Vice President and
Community Banking Executive of the Employer pursuant to an employment agreement
that was effective August 1, 2007 (the “Original Agreement”); and

WHEREAS, the Employer desires to terminate the Original Agreement and replace it
with this Agreement; and

WHEREAS, Executive is willing to serve the Employer on the terms and conditions
hereinafter set forth and has agreed to such changes; and

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

ARTICLE 1        POSITION AND RESPONSIBILITIES.

During the term of this Agreement, Executive agrees to serve as Senior Vice
President and Community Banking Executive of the Bank (the “Executive
Position”), and will perform all duties and will have all powers associated with
such position as set forth in the job description for such Executive Position as
established by the Board of Directors of the Employer (the “Board”) from time to
time, and as may be set forth in the Bylaws and Certificate of Incorporation of
the Company or the Bank. During the term of the Agreement, Executive also agrees
to serve, if elected, as an officer and/or director of any subsidiary or
affiliate of Employer and in such capacity carry out such duties and
responsibilities reasonably appropriate to that office.

ARTICLE 2         TERM AND DUTIES.

(a)        Three Year Contract; Daily Renewal. The Executive’s period of
employment with the Employer under this Agreement (“Employment Period”) shall
begin on the Effective Date and, except as provided in (b) below, shall renew
daily, such that the remaining unexpired term of the Agreement shall always be
thirty-six (36) months, until the date that the Bank gives the Executive written
notice of non-renewal (“Non-Renewal Notice”). Except as otherwise provided in
(b) below, the Employment Period shall end on the date that is thirty-six
(36) months after the date of the Non-Renewal Notice, unless the parties agree
that the Employment Period shall end on an earlier date.

(b)        Effective upon the date that is the Executive’s 62nd birthday, the
Employment Period shall not renew daily, this Agreement shall have a remaining
(and declining) three year term, and the Employment Period shall expire and this
Agreement shall terminate upon the date that is the Executive’s 65th birthday.

(c)        Annual Performance Evaluation. On either a fiscal year or calendar
year basis, (consistently applied from year to year), the Chief Executive
Officer of the Employer (the “Chief Executive Officer”) or the Board shall
conduct an annual evaluation of the Executive’s performance. The annual
performance evaluation proceedings shall be reported to the Board and included
in the minutes of the Board.

(d)        Continued Employment Following Termination of Employment Period.
Nothing in this Agreement shall mandate or prohibit a continuation of the
Executive’s employment following the expiration of the Employment Period.

(e)        Duties; Membership on Other Boards. During the Employment Period,
except for periods of absence occasioned by illness, reasonable vacation
periods, and reasonable leaves of absence approved by the Chief Executive
Officer or the Board, Executive shall devote substantially all his business
time, attention, skill, and efforts to the faithful performance of his duties
hereunder including activities and services related to the organization,
operation and management of the Employer; provided, however, that, with the
approval of the Chief Executive Officer or the Board, Executive may serve, or
continue to serve, on the boards of directors of, and hold any other offices or
positions in, business companies or business organizations, which, in the
Board’s or Chief Executive Officer’s judgment, will not present any conflict of
interest with the Employer, or materially affect the performance of Executive’s
duties pursuant to

 

120



--------------------------------------------------------------------------------

this Agreement it being understood that membership in and service on boards or
committees of social, religious, charitable or similar organizations does not
require Chief Executive Officer or Board approval pursuant to this Section. For
purposes of this Section, Chief Executive Officer or Board approval shall be
deemed to have been granted as to service with any such business company or
organization that Executive was serving as of the date of this Agreement and
disclosed to the Chief Executive Officer or Board.

ARTICLE 3        COMPENSATION, BENEFITS AND REIMBURSEMENT.

3.1.                Base Salary. The Employer shall pay Executive a salary of
not less than $147,000 per year (“Base Salary”). Such Base Salary shall be
payable biweekly, or with such other frequency as officers and employees are
generally paid. During the period of this Agreement, Executive’s Base Salary
shall be reviewed at least annually. Such review shall be conducted by the Chief
Executive Officer or Board, and the Employer may increase, but not decrease,
Executive’s Base Salary (with any increase in Base Salary to become “Base
Salary” for purposes of this Agreement).

3.2.                Bonus and Incentive Compensation. Executive will be entitled
to participate in any cash or equity-based incentive compensation or bonus plans
or programs as the Employer may make available to senior executive officers from
time to time. Nothing paid to Executive under any such plan or arrangement will
be deemed to be in lieu of other compensation to which Executive is entitled
under this Agreement.

3.3.                Employee Benefits. Executive shall be entitled to
participate in all employee benefit plans, programs and arrangements as
generally provided by the Bank or Company to their senior executive officers and
for which Executive shall qualify. Without limiting the foregoing, the Executive
may participate in the medical, health and other insurance (including life
insurance) plans maintained by the Employer for the benefit of employees.

3.4.                Paid Time Off. Executive is entitled to no less than 4 weeks
of paid vacation per year, plus 5 personal days and customary Bank holidays. Any
unused paid time off during an annual period shall be treated in accordance with
the Employer’s personnel policies as in effect from time to time.

3.5.                Expense Reimbursements. The Bank shall provide Executive
with a monthly automobile allowance of no less than $700. During the Employment
Period, the Employer shall pay or reimburse Executive for her reasonable country
club dues, all reasonable travel, entertainment and other reasonable expenses
incurred by Executive during the course of performing his obligations under this
Agreement. The Bank also shall reimburse Executive for fees and expenses
associated with membership in trade associations or professional memberships
related to the business of the Bank or the Company. All reimbursements under
this Section 3(e) shall be paid as soon as practicable by the Employer upon
presentation to the Employer of an itemized account of such expenses in such
form as the Employer may reasonably require; provided, however, that no payment
shall be made later than March 15 of the year immediately following the year in
which the expense was incurred.

ARTICLE 4        PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

4.1.          Upon the occurrence of an Event of Termination (as herein
defined), the provisions of this section shall apply. As used in this Agreement,
an “Event of Termination” shall mean and include any one or more of the
following:

    (i)          the involuntary termination by the Company or the Bank of
Executive’s full-time employment hereunder for any reason other than a
Termination for Cause, as defined in Section 8 hereof, or a termination upon
Retirement as defined in Section 7 hereof, or a termination for Disability as
set forth in Section 6 hereof; and

    (ii)          Executive’s resignation from the Employer’s employ upon any of
the following events (which shall be treated as termination of employment for
“Good Reason”), unless consented to by Executive:

    (A)          failure to appoint Executive to the Executive Position set
forth in Section 1 above, or a material change in Executive’s function, duties,
or responsibilities, which change would cause Executive’s position to become one
of lesser responsibility, importance, or scope from the position and
responsibilities described in Section 1 above (and any such material change
shall be deemed a continuing breach of this Agreement);

    (B)          a relocation of Executive’s principal place of employment to a
location that is more than thirty-five (35) miles from the location of the
Employer’s principal executive offices as of the date of this Agreement;

 

121



--------------------------------------------------------------------------------

    (C)          a material reduction in the benefits and perquisites, including
Base Salary, to Executive from those being provided in the Agreement as of the
Effective Date (except for any reduction that is part of a reduction in pay or
benefits that is generally applicable to officers or employees);

    (D)          a liquidation or dissolution of the Bank or the Company other
than liquidations or dissolutions that are caused by reorganizations that do not
affect the status of the Executive; or

    (E)          a material breach of this Agreement by the Employer.

Upon the occurrence of any event described in clause (ii) above, Executive shall
have the right to elect to terminate his employment under this Agreement by
resignation within 90 days after the event giving rise to said right to elect,
which termination by Executive shall be an Event of Termination. The Employer
shall have 30 days to remedy any event set forth in clauses (ii)(A) through
(E) above; provided, however, that the Employer shall be entitled to waive such
period and make an immediate payment hereunder. If the Employer remedies the
event within such 30-day cure period, then no Good Reason shall be deemed to
exist with respect to such event. If the Employer does not remedy the event
within such 30-day cure period, then the Executive may deliver a Notice of
Termination, as defined in Section 9(c) hereof, for Good Reason at any time
within 60 days following the expiration of such cure period.

(iii)          Executive’s involuntary termination of employment without cause
or voluntary resignation for Good Reason from the Employer’s employ within one
(1) year following a Change in Control (as defined in Section 5 below).

4.2.          Within 30 days following the occurrence of an Event of
Termination, the Employer shall pay Executive, or, in the event of his
subsequent death, his beneficiary or beneficiaries, or his estate, as the case
may be, as severance pay or liquidated damages, or both, a lump sum cash amount
equal to three times the sum of (x) highest annual rate of Base Salary paid to
Executive at any time under the Agreement, and (y) the average annual incentive
bonus paid to Executive during the three completed calendar years preceding the
Event of Termination; provided, however, that if such payment is made in
connection with an involuntary termination of employment or voluntary
resignation for Good Reason within one year after a Change in Control, then such
payment is conditioned upon the Executive signing a general release acceptable
to the Employer, in substantially the form set forth as Appendix A to this
Agreement. Such payment shall not be reduced in the event Executive obtains
other employment following termination of employment. Upon an Event of
Termination, the Executive shall have such rights as specified in any other
employee benefit plans or programs maintained by the Employer, as may be in
effect from time to time.

4.3.          Upon the occurrence of an Event of Termination, the Employer will
continue to provide, under the same cost-sharing arrangement as is in effect
upon the Event of Termination, life insurance and non-taxable medical and health
insurance coverage substantially comparable, as reasonably or customarily
available, to the coverage maintained by the Employer for Executive prior to his
termination, except to the extent such coverage may be changed in its
application to all Employer employees. Such coverage shall cease 36 months
following the Event of Termination.

4.4.          Notwithstanding the foregoing, in the event the Executive is a
Specified Employee (as defined herein), solely to the extent necessary to avoid
penalties under Code Section 409A, payment to the Executive’s benefit pursuant
to Sections 4(b) and 4(c), if applicable, shall be made to the Executive on the
first day of the seventh month following the Executive’s Event of Termination;
provided, however, that the six-month delay for such payment shall not apply in
the event that the separation pay is due to upon an involuntary Separation from
Service or a Good Reason Separation from Service and the amount of the
separation pay does not exceed two times the lesser of (i) the Executive’s
annualized compensation based upon his annual rate of pay for the taxable year
preceding the year in which the Separation from Service occurs; or (ii) the
limit set forth in Section 401(a)(17) of the Internal Revenue Code for the year
in which the Separation from Service occurs (i.e. for 2009, $245,000), as
provided in Treasury Regulation Section 1.409A-1(b)(9)(iii) (which separation
pay, if in excess of the limit, shall be made as provided herein up to the
amount of the limit). “Specified Employee” shall be interpreted to comply with
Code Section 409A and shall mean a key employee within the meaning of Code
Section 416(i) (without regard to paragraph 5 thereof), but an individual shall
be a “Specified Employee” only if the Company or the Bank or any affiliate is a
publicly traded company.

4.5.          For purposes of this Agreement, Event of Termination shall be
construed to require a “Separation from Service” as defined in Code Section 409A
and the Treasury Regulations promulgated thereunder, such that the Employer and
Executive reasonably anticipate that the level of bona fide services Executive
would perform after termination would permanently decrease to a level that is
less than 50% of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
36-month period.

 

122



--------------------------------------------------------------------------------

ARTICLE 5        CHANGE IN CONTROL.

5.1.          For these purposes, a Change in Control of the Company or the Bank
shall mean a change in control of a nature that:

    (i)          would be required to be reported in response to Item 5.01 of
the current report on Form 8-K, as in effect on the date hereof, pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”);
or

    (ii)          results in a Change in Control of the Bank or the Company
within the meaning of the Bank Holding Company Act, as amended, and applicable
rules and regulations promulgated thereunder by the Federal Reserve Board
(collectively, the “BHCA”), or under the Bank in Control Act and the rules and
regulations promulgated thereunder by the Federal Reserve Board, as in effect at
the time of the Change in Control; or

    (iii)          without limitation such a Change in Control shall be deemed
to have occurred at such time as (a) any “person” (as the term is used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of Company’s outstanding securities, except for any
securities purchased by the Bank’s employee stock ownership plan or trust; or
(b) individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the date hereof whose election
was approved by a vote of at least three-quarters of the directors comprising
the Incumbent Board, or whose nomination for election by the Company’s
stockholders was approved by the same Nominating Committee serving under an
Incumbent Board, shall be, for purposes of this clause (b), considered as though
he were a member of the Incumbent Board; or (c) a plan of reorganization,
merger, consolidation, sale of all or substantially all the assets of the Bank
or the Company or similar transaction in which the Bank or Company is not the
surviving institution occurs or is implemented; or (d) a proxy statement
soliciting proxies from stockholders of the Company is distributed, by someone
other than the current management of the Company, seeking stockholder approval
of a plan of reorganization, merger or consolidation of the Company or similar
transaction with one or more corporations as a result of which the outstanding
shares of the class of securities then subject to the plan are exchanged for or
converted into cash or property or securities not issued by the Company; or
(e) a tender offer is made for 25% or more of the voting securities of the
Company and the shareholders owning beneficially or of record 25% or more of the
outstanding securities of the Company have tendered or offered to sell their
shares pursuant to such tender offer and such tendered shares have been accepted
by the tender offeror.

5.2.          Notwithstanding the preceding paragraphs of this Section, in the
event that the aggregate payments or benefits to be made or afforded to
Executive in the event of a Change in Control would be deemed to include an
“excess parachute payment” under Section 280G of the Code or any successor
thereto, then the cash severance payable under Section 4 shall be reduced by the
minimum amount necessary to result in no portion of the payments and benefits
payable by the Employer under Section 4 being non-deductible pursuant to Code
Section 280G and subject to an excise tax imposed under Code Section 4999.

ARTICLE 6        TERMINATION FOR DISABILITY OR DEATH.

6.1.          Termination of Executive’s employment based on “Disability” shall
be construed to comply with Code section 409A and shall be deemed to have
occurred if (i) the Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death, or last for a continuous period of not
less than 12 months; (ii) by reason of any medically determinable physical or
mental impairment which can be expected to result in death, or last for a
continuous period of not less than 12 months, the Executive is receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer; or (iii) the
Executive is determined to be totally disabled by the Social Security
Administration. The provisions of paragraph 6(b) and (c) shall apply upon the
termination of the Executive’s employment for Disability.

6.2.          Executive shall participate in the short and long term disability
plans and benefits offered by the Bank to senior executives, including, but not
limited to, (i) long term disability income replacement benefits equal to no
less than 60% of Executive’s base salary and bonus, based on Executive being
unable to perform the required functions of Executive’s own occupation and
(ii) supplemental retirement benefits under a long-term disability program, such
that, in the event the Executive receives long term disability benefits, an
additional amount will be credited for the benefit of the Executive and will be
paid at the time and in the form specified in the plan documents. If Executive
pays the premiums for such long-term disability coverage on an after-tax basis,
the Bank shall increase Executive’s base salary by the

 

123



--------------------------------------------------------------------------------

grossed up amount necessary in order to accommodate Executive’s payment of such
premiums, such that Executive’s net base salary is not decreased as a result of
Executive’s payment of such premiums on an after-tax basis.

6.3.          The Employer will cause to be continued, under the same
cost-sharing arrangement as is in effect for active employees, life insurance
and non-taxable medical and health insurance coverage substantially comparable,
as reasonable or customarily available, to the coverage maintained by the
Employer for Executive prior to his termination for Disability, except to the
extent such coverage may be changed in its application to all Employer employees
or not available on an individual basis to an employee terminated for
Disability. This coverage shall cease upon the earlier of (i) Executive’s
full-time employment by another employer; (ii) Executive attaining the age of
65; or (iii) Executive’s death. Upon an termination of Executive’s employment
due to Disability, the Executive shall have such rights as specified in any
other employee benefit plans or programs maintained by the Employer, as may be
in effect from time to time.

(d)          In the event of Executive’s death during the term of the Agreement,
his estate, legal representatives or named beneficiaries (as directed by
executive in writing) shall be paid a lump sum amount equal to two (2) times
Executive’s Base Salary in effect at the time of Executive’s death, which will
be paid within 30 days of the Executive’s death. Any payment due Executive by
reason of any life insurance benefit provided to him under a plan maintained by
the Employer shall offset this obligation, but such payments are in addition to
any other benefits that the Executive’s beneficiaries may be entitled to receive
under any employee benefit plan maintained by the Employer for the benefit of
the Executive, including, but not limited to, the Employer’s tax-qualified
retirement plans, supplemental executive retirement plans (including any life
insurance agreements related to the supplemental executive retirement plans).

ARTICLE 7        TERMINATION UPON RETIREMENT.

Termination of Executive’s employment based on “Retirement” shall mean
termination of Executive’s employment at age 65 or in accordance with any
retirement policy established by the Board with Executive’s consent with respect
to him. Upon termination of Executive based on Retirement, no amounts or
benefits shall be due Executive under this Agreement, and Executive shall be
entitled to all benefits under any retirement plan of the Employer and other
plans to which Executive is a party.

ARTICLE 8         TERMINATION FOR CAUSE.

(a)           The Employer may terminate the Executive’s employment at any time,
but any termination other than Termination for Cause, as defined herein, shall
not prejudice the Executive’s right to compensation or other benefits under the
Agreement. The Executive shall have no right to receive compensation or other
benefits for any period after Termination for “Cause.” Termination for “Cause”
shall include termination because of the Executive’s personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, material breach of the Code of Ethics of either the Bank or the Company,
material violation of the Sarbanes-Oxley requirements for officers of public
companies that in the reasonable opinion of the Chief Executive Officer or the
Board will likely cause substantial financial harm or substantial injury to the
reputation of the Company or the Bank, willfully engaging in actions that in the
reasonable opinion of the Chief Executive Officer or the Board will likely cause
substantial financial harm or substantial injury to the business reputation of
the Company or the Bank, failure to perform stated duties after receiving
written notice of Executive’s failure to perform assigned duties, willful
violation of any law, rule or regulation (other than routine traffic violations
or similar offenses) or final cease-and-desist order, or material breach of any
provision of the Agreement.

(b)          For purposes of this Section 8, no act or failure to act, on the
part of the Executive, shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the
Employer. Any act, or failure to act, based upon the direction of the Chief
Executive Officer or Board or based upon the advice of counsel for the Employer
shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Employer.

ARTICLE 9        NOTICE.

9.1.          Any purported termination by the Employer for Cause shall be
communicated by Notice of Termination to Executive. If, within 30 days after any
Notice of Termination for Cause is given, Executive notifies the Employer that a
dispute exists concerning the termination, the parties shall promptly proceed to
arbitration. Notwithstanding the pendency of any such dispute, the Employer
shall discontinue paying Executive’s compensation until the dispute is finally
resolved in accordance with this Agreement. If it is determined that Executive
is entitled to compensation and benefits under Section 4 of this Agreement, the
payment of such compensation and benefits by the

 

124



--------------------------------------------------------------------------------

Employer shall commence immediately following the date of resolution by
arbitration, with interest due Executive on the cash amount that would have been
paid pending arbitration and interest thereon (at the prime rate as published in
The Wall Street Journal from time to time) paid to the Executive .

9.2.          Any other purported termination by the Employer or by Executive
shall be communicated by a Notice of Termination to the other party. If, within
30 days after any Notice of Termination is given, the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the parties shall promptly proceed to arbitration as provided
in Section 19 of this Agreement. Notwithstanding the pendency of any such
dispute, the Employer shall continue to pay Executive his Base Salary, and other
compensation and benefits (including, without limitation, health insurance
coverage) in effect when the notice giving rise to the dispute was given (except
as to termination of Executive for Cause); provided, however, that such payments
and benefits shall not continue beyond the date that is 36 months from the date
the Notice of Termination is given. In the event the voluntary termination by
Executive of his employment for Good Reason is disputed by the Employer, and if
it is determined in arbitration that Executive is not entitled to termination
benefits pursuant to this Agreement, he shall return all cash payments made to
him pending resolution by arbitration, with interest thereon at the prime rate
as published in The Wall Street Journal from time to time if it is determined in
arbitration that Executive’s voluntary termination of employment for Good Reason
was not taken in good faith and not in the reasonable belief that grounds
existed for his voluntary termination for Good Reason. If it is determined that
the Executive is entitled to receive severance benefits under this Agreement,
then any continuation of Base Salary and other compensation and benefits made to
the Executive under this Section 9 shall offset the amount of any severance
benefits that are due to the Executive under this Agreement.

9.3.          For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated and “Date of Termination” shall mean
the date of the Notice of Termination.

ARTICLE 10        POST-TERMINATION OBLIGATIONS AND CONFIDENTIALITY.

(a)          The Executive hereby covenants and agrees that, for a period of two
years following his termination of employment with the Company or the Bank, he
shall not, without the written consent of the Employer, either directly or
indirectly:

    (i)          solicit, offer employment to, or take any other action intended
(or that a reasonable person acting in like circumstances would expect) to have
the effect of causing any officer or employee of the Company or the Bank or any
of their affiliates to terminate his or her employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, any business whatsoever that competes with the business of the
Company or the Bank or any of their affiliates or has headquarters or offices
within thirty-five (35) miles of the locations in which the Company or the Bank
or their affiliates has business operations or has filed an application for
regulatory approval to establish an office;

    (ii)          become an officer, employee, consultant, director, independent
contractor, agent, sole proprietor, joint venturer, greater than 5% equity-owner
or stockholder, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity competing with the Company or the Bank or their affiliates in the
same geographic locations where the Company or the Bank or their affiliates has
material business interests; provided, however, that this restriction shall not
apply if the Executive’s employment is terminated following a Change in Control
or due to Termination for Cause; or

    (iii)          solicit, provide any information, advice or recommendation or
take any other action intended (or that a reasonable person acting in like
circumstances would expect) to have the effect of causing any customer of the
Company or the Bank or their affiliates to terminate an existing business or
commercial relationship with the Company or the Bank or their affiliates.

(b)          Executive shall, upon reasonable notice, furnish such information
and assistance to the Employer and/or its affiliates, as may reasonably be
required by the Employer and/or its affiliates, in connection with any
litigation in which it or any of its subsidiaries or affiliates is, or may
become, a party; provided, however, that Executive shall not be required to
provide information or assistance with respect to any litigation between the
Executive and the Employer, or any of its affiliates. Executive shall be
reimbursed by the Employer for out-of-pocket expenses associated with such
assistance, provided that Executive submits appropriate receipts to the Employer
for such expenses. Such reimbursements shall be paid in a cash lump sum no later
than March 15 of the year after the year in which the expenses were incurred.

 

125



--------------------------------------------------------------------------------

(c)          Executive agrees that he shall not, directly or indirectly, use,
make available, sell, disclose or otherwise communicate to any person, other
than in the course of the Executive’s assigned duties and for the benefit of the
Company or the Bank, either during the period of the Executive’s employment or
at any other time thereafter, any nonpublic, proprietary or confidential
information, knowledge or data relating or belonging to the Company or the Bank,
any of their respective subsidiaries, affiliated companies or businesses, which
shall have been obtained by the Executive during the Executive’s employment with
the Company or the Bank. The foregoing shall not apply to information that
(i) was known to the public prior to its disclosure to the Executive;
(ii) becomes known to the public subsequent to disclosure to the Executive
through no wrongful act of the Executive of any representative of the Executive;
or (iii) the Executive is required to disclose by applicable law, regulation or
legal process (provided that the Executive provides the Company and the Bank, as
the case may be, with prior notice of the contemplated disclosure and reasonably
cooperates with the Company or Bank, as the case may be, at its expense in
seeking a protective order or other appropriate protection of such information).
Notwithstanding clauses (i) and (ii) of the preceding sentence, the Executive’s
obligation to maintain such disclosed information in confidence shall not
terminate where only portions of the information are in the public domain.

(d)          All payments and benefits to the Executive under this Agreement
shall be subject to the Executive’s compliance with this Section. The parties
hereto, recognizing that irreparable injury will result to the Employer, its
business and property in the event of the Executive’s breach of this Section,
agree that, in the event of any such breach by the Executive, the Employer will
be entitled, in addition to any other remedies and damages available, to an
injunction to restrain the violation hereof by the Executive and all persons
acting for or with the Executive. The Executive represents and admits that the
Executive’s experience and capabilities are such that the Executive can obtain
employment in a business engaged in other lines and/or of a different nature
than the Employer, and that the enforcement of a remedy by way of injunction
will not prevent the Executive from earning a livelihood. Nothing herein will be
construed as prohibiting the Employer from pursuing any other remedies for such
breach or threatened breach, including the recovery of damages from the
Executive.

ARTICLE 11        SOURCE OF PAYMENTS.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. The Company, however, guarantees payment and
provision of all amounts and benefits due hereunder to Executive, and if such
amounts and benefits due from the Bank are not timely paid or provided by the
Bank, such amounts and benefits shall be paid or provided by the Company.

ARTICLE 12        EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Employer or any
predecessor of the Employer and Executive, except that this Agreement shall not
affect or operate to reduce any benefit or compensation inuring to Executive of
a kind elsewhere provided. No provision of this Agreement shall be interpreted
to mean that Executive is subject to receiving fewer benefits than those
available to him without reference to this Agreement.

ARTICLE 13        NO ATTACHMENT; BINDING ON SUCCESSORS.

13.1.          Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null,
void, and of no effect.

13.2.          This Agreement shall be binding upon, and inure to the benefit
of, Executive and the Employer and their respective successors and assigns.

ARTICLE 14        MODIFICATION AND WAIVER.

14.1.          This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.

14.2.          No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated

 

126



--------------------------------------------------------------------------------

therein, and each such waiver shall operate only as to the specific term or
condition waived and shall not constitute a waiver of such term or condition for
the future as to any act other than that specifically waived.

ARTICLE 15        REQUIRED PROVISIONS.

15.1.          Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Employer, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with
Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k),
and the regulations promulgated thereunder in 12 C.F.R. Part 359.

15.2.          The Employer may terminate the Executive’s employment at any time
and for any reason, but any termination by the Company, other than Termination
for Cause, shall not prejudice Executive’s right to compensation or other
benefits under this Agreement.

ARTICLE 16        SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

ARTICLE 17        HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

ARTICLE 18        GOVERNING LAW.

This Agreement shall be governed by the laws of the State of New York but only
to the extent not superseded by federal law.

ARTICLE 19        ARBITRATION.

(a)          Any disagreement, dispute, controversy or claim arising out of or
relating to this Agreement or the interpretation or validity hereof shall be
settled exclusively and finally by arbitration. It is specifically understood
and agreed that any disagreement, dispute or controversy which cannot be
resolved between the parties, including without limitation any matter relating
to the interpretation of this Agreement, may be submitted to arbitration
irrespective of the magnitude thereof, the amount in controversy or whether such
disagreement, dispute or controversy would otherwise be considered justifiable
or ripe for resolution by a court or arbitral tribunal. The arbitration shall be
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”).

(b)          The arbitral tribunal shall consist of one arbitrator who shall be
an attorney of recognized standing at the bar with at least 15 years experience
in the practice of law. The parties to the arbitration jointly shall directly
appoint such arbitrator within 30 days of initiation of the arbitration. If the
parties shall fail to appoint such arbitrator as provided above, such arbitrator
shall be appointed by the AAA as provided in the Commercial Arbitration Rules
and shall be a person who (i) maintains his or her principal place of business
either within 75 miles of Buffalo, New York and (ii) had substantial experience
in commercial and business matters. The Company or the Bank shall pay all of the
fees and expenses of the arbitrator. The Bank shall pay all of the fees and
expenses of the arbitrator, in a lump sum no later than two and one-half months
after the end of the calendar year in which such expenses were incurred. The
arbitration shall be conducted within the Buffalo, New York metropolitan area or
in such other city in the Untied States of America as the parties to the dispute
may designate by mutual written consent.

(c)          At any oral hearing of evidence in connection with the arbitration,
each party thereto or its legal counsel shall have the right to examine its
witnesses and to cross-examine the witnesses of any opposing party. No evidence
of any witness shall be presented unless the opposing party or parties shall
have the opportunity to cross-examine such witness, except as the parties to the
dispute otherwise agree in writing or except under extraordinary circumstances
where the interests of justice require a different procedure.

(d)          A decision or award of the arbitral tribunal shall be final and
binding upon the parties to the arbitration proceeding. The parties hereto
hereby waive to the extent permitted by law any rights to appeal or to seek
review of such award by any court or tribunal. The parties hereto agree that the
arbitral award may be enforced, against the parties

 

127



--------------------------------------------------------------------------------

to the arbitration proceeding or their assets wherever they may be found and
that a judgment upon the arbitral award may be entered in any court having
jurisdiction thereof.

(e)          Nothing herein contained shall be deemed to give, the arbitral
tribunal any authority, power, or right to alter, change, amend, modify, add to,
or subtract from any of the provisions of this Agreement.

ARTICLE 20        INDEMNIFICATION.

20.1.          The Executive shall be provided with coverage under a standard
directors’ and officers’ liability insurance policy. The Employer shall
indemnify Executive to the fullest extent permitted against all expenses and
liabilities reasonably incurred by him in connection with or arising out of any
action, suit or proceeding in which he may be involved by reason of his having
been an officer of the Employer (whether or not he continues to be an officer at
the time of the of incurring such expenses or liabilities) such expenses and
liabilities to include, but not be limited to, judgments, court costs and
attorneys’ fees and the cost of reasonable settlements (such settlements must be
approved by the Board), provided that the Employer shall not be required to
indemnify or reimburse Executive for legal expenses or liabilities incurred in
connection with an action, suit or proceeding arising from any illegal or
fraudulent act committed by Executive. Any such indemnification shall be made
consistent with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C.
§1828(k), and the regulations issued thereunder in 12 C.F.R. Part 359.

ARTICLE 21        Notice.

For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:

 

To the Company:

         

Evans Bancorp, Inc.

One Grimbsy Drive

Hamburg NY 14075

To the Bank:

         

Evans Bank, N.A.

One Grimbsy Drive

Hamburg NY 14075

To Executive:

         

Cynthia M. Rich

5461 Country Club Lane

Hamburg, NY 14075

 

128



--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, the Company and the Bank have each caused this Agreement to
be executed by its duly authorized representative, and Executive has signed this
Agreement, effective as of the date first above written.

 

      EVANS BANCORP, INC. September 30, 2009       By:  

  /s/ David J. Nasca

Date         David J.Nasca, President and Chief Executive Officer       EVANS
BANK, N.A. September 30, 2009       By:  

  /s/ David J. Nasca

Date         David J. Nasca, President and Chief Executive Officer      
EXECUTIVE September 30, 2009       By:  

  /s/ Cynthia M. Rich

Date         Cynthia M. Rich        

 

129



--------------------------------------------------------------------------------

APPENDIX A

ACKNOWLEDGMENT AND RELEASE

This Acknowledgment and Release (the “Acknowledgment and Release”) is entered
into as of August 1, 2009, by and between Cynthia M. Rich (“Executive”), Evans
Bank, NA (the “Bank”) and Evans Bancorp, Inc. (the “Company”).

WHEREAS, the Executive, the Bank and the Company have entered into an employment
agreement dated                      (the “Employment Agreement”); and

WHEREAS, the Executive, the Bank and the Company have agreed to terminate the
Employment Agreement in exchange for payment of the severance benefits described
in the Employment Agreement, which payment is contingent upon the execution of
this Acknowledgment and Release;

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, it is
agreed as follows:

1.        Consideration. In full satisfaction of the benefits payable under the
Employment Agreement (other than the Bank’s obligation to continue life
insurance and non-taxable medical and health insurance coverage for 36 months
following the date of termination of employment), no later than
                    , the Bank shall pay the Executive a lump sum payment in the
amount of $             (the “Payment”).

2.        Release and Waiver.

  (a)        Executive hereby agrees that the Payment will be in full
satisfaction of all obligations of the Bank and the Company to Executive under
the Employment Agreement, other than the Bank’s obligation to continue life
insurance and non-taxable medical and health insurance coverage for 36 months
following the date of termination of employment.

  (b)        Executive, on behalf of himself, his heirs and assigns, irrevocably
and unconditionally releases the Bank and the Company from all claims,
controversies, liabilities, demands, causes of action, debts, obligations,
promises, acts, agreements, and damages of whatever kind or nature, whether
known or unknown, suspected or unsuspected, foreseen or unforeseen, liquidated
or contingent, actual or potential, jointly and individually, that he has had or
now has, based on any and all aspects of the Agreements, including, but not
limited to, any and all claims for breach of express or implied contract or
covenant of good faith and fair dealing (whether written or oral), all claims
for retaliation or violation of public policy, breach of promise, detrimental
reliance or tort (e.g., intentional infliction of emotional distress,
defamation, wrongful termination, interference with contractual or advantageous
relationship, etc.), whether based on common law or otherwise; all claims
arising under Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act; the Americans with Disabilities Act; the Equal
Pay Act, the Fair Labor Standards Act (“FLSA”), the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), the Employee Retirement Income Security Act
(“ERISA”), the Family and Medical Leave Act, the National Labor Relations Act,
the Rehabilitation Act, the Older Worker Benefits Protection Act, the New York
Human Rights Law, the New York Labor Law, the Constitution of the State of New
York, claims for emotional distress, mental anguish, personal injury, loss of
consortium; any and all claims that may be asserted on Executive’s behalf by
others (including the Equal Employment Opportunity Commission), or any other
federal, state or local laws or regulations relating to employment or benefits
associated with employment. The foregoing list is meant to be illustrative
rather than inclusive. Notwithstanding the above, it is understood that
Executive does not waive any rights he may have to vested benefits under any
tax-qualified retirement, restricted stock or stock option awards, or any other
benefit plan, contract or arrangement.

  (c)        Executive waives the rights and claims to the extent set forth
above, and he also agrees not to institute, or have instituted, a lawsuit
against the Bank and/or the Company based on any such waived claims or rights.

  (d)        Executive acknowledges that he/she has been instructed to, and has
had the opportunity to review this Acknowledgment and Release with an attorney
or any representative of his/her choosing before signing it. Executive further
acknowledges that he/she has twenty-one (21) days from the date Executive
receives this Acknowledgement and Release to consider this Acknowledgment and
Release. Executive further acknowledges that he/she was given information about
other employees laid off and retained within his/her department (if any),
including their ages, and has had an opportunity to consider and review this
information along with this Acknowledgment and Release.

 

130



--------------------------------------------------------------------------------

  (e)        Executive shall have seven (7) days after signing this
Acknowledgment and Release to revoke it. This Acknowledgment and Release shall
not be effective nor will any consideration be provided until after the
revocation period has passed. A revocation of this Acknowledgment and Release
shall be written and shall not be effective unless actually received by the Bank
and the Company on or before the 7th day after this Acknowledgment and Release
has been signed.

  (f)        EXECUTIVE ACKNOWLEDGES AND AGREES THAT THIS RELEASE IS A FULL AND
FINAL BAR TO ANY AND ALL CLAIM(S) OF ANY TYPE THAT HE MAY NOW HAVE AGAINST THE
BANK AND/OR THE COMPANY, TO THE EXTENT PROVIDED ABOVE BUT THAT IT DOES NOT
RELEASE ANY CLAIMS THAT MAY ARISE AFTER THE DATE OF THIS AGREEMENT OR NOT
OTHERWISE ADDRESSED HEREIN.

3.        General Provisions.

  (a)        Heirs, Successors and Assigns. The terms of this Acknowledgment and
Release shall be binding upon the parties hereto and their respective heirs,
successors and assigns, including but not limited to the Bank and the Company.

  (b)        Final Agreement. This Acknowledgment and Release represents the
entire understanding of the parties with respect to the subject matter hereof
and supersedes all prior understandings, written or oral. The terms of this
Acknowledgment and Release may be changed, modified or discharged only by an
instrument in writing signed by the parties hereto.

  (c)        Governing Law. This Acknowledgment and Release shall be construed,
enforced and interpreted in accordance with and governed by the laws of the
State of New York, without reference to its principles of conflicts of law.

  (d)        Counterparts. This Acknowledgment and Release may be executed in
one or more counterparts, each of which counterpart, when so executed and
delivered, shall be deemed an original and all of which counterparts, taken
together, shall constitute but one and the same agreement.

  (e)        Severability. Any term or provision of this Acknowledgment and
Release which is held to be invalid or unenforceable shall be ineffective to the
extent of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this Acknowledgment and
Release.

IN WITNESS WHEREOF, the parties hereto have signed this Acknowledgment and
Release and the Executive hereby declares that the terms of this Acknowledgement
and Release have been completely read, are fully understood, and are voluntarily
accepted after complete consideration of all facts and legal claims.

 

      EXECUTIVE             Date               EVANS BANK, N.A.         By:  

 

Date               EVANS BANCORP, INC.         By:  

 

Date                

 

131